Citation Nr: 1436561	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  10-11 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a compensable rating for bilateral plantar fasciitis.

2.  Entitlement to increases in the "staged" (0 percent prior to April 23, 2014, and 10 percent since that date) ratings assigned for bilateral hip degenerative joint disease (DJD).  


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from May 1988 to May 2008. This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for both bilateral plantar fasciitis and bilateral hip DJD, effective June 1, 2008, and assigned noncompensable ratings for the disabilities.  An interim (June 2014) rating decision increased the assigned rating for bilateral hip DJD to 10 percent, effective April 23, 2014. 


FINDINGS OF FACT

1.  At no time since the award of service connection is the Veteran's bilateral foot plantar fasciitis shown to have been manifested by symptoms or impairment either greater than mild pes planus or equivalent to moderate foot injury.

2.  Prior to June 4, 2013, the Veteran's right hip DJD has not been manifested by flexion limited to 45 degrees, extension limited to 5 degrees, limitation of abduction beyond 10 degrees, limitation of adduction where the Veteran cannot cross his legs, or limitation of rotation where the Veteran cannot toe-out more than 15 degrees. 

3.  Since June 4, 2013, the Veteran's right hip DJD has been manifested by painful motion.

4.  Prior to April 23, 2014, the Veteran's left hip DJD has not been manifested by flexion limited to 45 degrees, extension limited to 5 degrees, limitation of abduction beyond 10 degrees, limitation of adduction where the Veteran cannot cross his legs, or limitation of rotation where the Veteran cannot toe-out more than 15 degree.  


5.  Since April 23, 2014, the Veteran's left hip DJD has been manifest by painful motion.   
CONCLUSIONS OF LAW

1.  A compensable rating for bilateral plantar fasciitis is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.31, 4.71a, Diagnostic Codes (Codes) 5276, 5284 (2013).

2.  Prior to June 4, 2013, a compensable rating for right hip DJD is not warranted; since that date, a 10 percent rating (but no higher) is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.31, 4.59, 4.71a, Diagnostic Codes (Codes) 5003, 5251-5253 (2013).

3.  Prior to April 23, 2014, a compensable rating for left hip DJD is not warranted; since that date, a rating is excess of 10 percent is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.31, 4.59, 4.71a, Diagnostic Codes (Codes) 5003, 5251-5253 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

As the rating decision on appeal granted service connection for bilateral plantar fasciitis and bilateral hip DJD and assigned disability ratings and effective dates for the awards, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007A February 2010 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an increased rating; while a June 2014 supplemental SOC (SSOC) readjudicated the matter after the appellant and his representative responded and further development was completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  Notably, November 2007 and September 2009 letters also provided him with general disability rating and effective date criteria.  The Veteran has had ample opportunity to respond/supplement the record.  He has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008.

The Veteran's pertinent treatment records have been secured.  The RO arranged for VA examinations in January 2008 and April 2013.  The Board finds that the examination reports contain sufficiently specific clinical findings and informed discussion of the pertinent history and features of the disability on appeal to provide probative medical evidence adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

As an initial matter, the Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to these appeals. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity caused by each disability.  Separate diagnostic codes identify the various disabilities. 
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

With the initial rating assigned following a grant of service connection, separate (staged) ratings may be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

      Bilateral Plantar Fasciitis 

There is no specific Code for rating plantar fasciitis.  It may be rated (by analogy) under 38 C.F.R. § 4.71a, Code 5276 (for flatfoot) or Code 5284 (as other foot injury).  The Board notes that the RO initially rated the Veteran's bilateral plantar fasciitis under Code 5278 (for pes cavus); however, as noted below, there is no diagnosis of pes cavus or evidence of associated symptomology.  Therefore, the criteria of Code 5278 do not apply to the facts of this case.  Moreover, it is within the Board's discretion to determine which is the most appropriate diagnostic code under which to rate the Veteran's disability, based upon the particular facts and circumstances of the case at issue.  See e.g., Butts v. Brown, 5 Vet. App. 532, 538-39 (1992).

Under Code 5276, for acquired flatfoot which is mild, with symptoms relieved by built-up shoe or arch support, a 0 percent rating is warranted.  When it is moderate, with weight-bearing line over or medial to great toe, inward bowing of the tendo Achilles, pain on manipulation and use of the feet, a 10 percent rating is warranted for bilateral or unilateral disability.  When it is severe, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, a 30 percent rating is warranted for a bilateral disability. 

Under Code 5284, for other foot injuries, a 10 percent rating is warranted for moderate foot injuries, a 20 percent rating is warranted for moderately severe foot injuries, and a 30 percent rating is warranted for severe foot injuries. 

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59;DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

On December 2007 pre-discharge examination, plantar fasciitis was diagnosed.  The Veteran reported ripping like pain in his arches.  Treatment included the use of orthotic inserts.  He noted there was increased pain without the inserts.  No flair-ups of foot pain were noted.  It was noted that his plantar fasciitis had significant effects on his occupation to include decreased mobility and pain.  There was no impact on feeding, bathing, dressing, toileting, grooming, and driving; but moderate effects on chores, shopping, exercising, sports, and recreation were reported.  

The Veteran established primary care at the VA medical center in December 2008.  On examination, it was noted that the Veteran had plantar fasciitis, treated with orthotics, which help.  

On April 2009 podiatry consultation, the Veteran reported pain in his arches, which feels like ripping.  No heel pain was reported.  He reported working in a manufacturing plant, where he is on his feet 12 to 15 hours a day on concrete floors and required to climb stairs.  On examination, the examiner noted mild spin callus on distal interphalangeal joint of the hallux, bilaterally.  Nails, hair grown, and skin were within normal limits.  There was no pain or crepitation with range of motion in the ankle, sutalar, midtarsal, or digital joints.  Muscle strength was within normal limits bilaterally.  No pain on rest was reported.  Pain was noted to be worse at the plantar central aspect of his arches while walking and upon palpation, right worse than left.  Resting calcaneal stance position is everted.  It was noted the Veteran had mild pronatory type foot bilaterally.  Bilateral plantar fasciitis central aspect of the arch and myalgia were diagnosed.  The Veteran was provided custom fit orthotics.  

On April 2014 examination, bilateral plantar fasciitis was diagnosed.  The Veteran reported use of orthotics daily to help with function and discomfort.  He reported pain the central arch when going barefoot, with pain in the morning, but the pain is improved with the orthotics.  He reported that pain does not prevent his from performing his job duties, and he is able to function normally.  The Veteran denied doctor treatment, medications, or restrictions caused by his plantar fasciitis.  No gait disturbances were noted.  There were no symptoms of pes planus, Morton's neuroma, hammer toe, hallux valgus, hallux rigidus, pes cavus, or malunion of the tarsal or metatarsal bones on examination.  

On examination, his plantar fasciitis was noted to be mild bilaterally.  Bilateral foot pain was noted on weight0bearing, however it was noted that weight-bearing was not compromised.  No limitation of motion was reported.  The use of orthotics was noted.  The examiner determined that the Veteran's bilateral plantar fasciitis did not cause any functional or occupational impairment.  

Considering these findings under the Code 5276 (for flatfoot) criteria, the Veteran's bilateral plantar fasciitis is not shown to be such as to reasonably be characterized as more than mild pes planus, even with 38 C.F.R. §§ 4.40, 4.45 criteria considered.  No functional impairment, limitation of range of motion, or deformity were shown.  Consequently, a compensable rating under these criteria is not warranted. 

Regarding the criteria in Code 5284 (for other foot disability), symptoms approximating moderate foot injury are not shown at any time during the evaluation period, including with consideration of 38 C.F.R. §§ 4.40 , 4.45.  The examination findings note a normal gait and note that weight-bearing was not compromised.  In essence, when he was examined the foot disability had minimal, if any, symptoms, which were then relieved by the use of orthotics.  Accordingly, a compensable rating under Code 5284 likewise is not warranted.  See 38 C.F.R. §§ 4.7, 4.31. 

The Board has considered whether referral of the rating for bilateral plantar fasciitis for extraschedular consideration is warranted.  There is no evidence in the record or allegation of symptoms of and/or impairment due to bilateral plantar fasciitis not encompassed by the criteria for the schedular rating assigned.  Therefore, those criteria are not inadequate, and referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  

      Bilateral Hip DJD

The Veteran's bilateral hip DJD is rated under Code 5252 which provides for a rating based on limitation of flexion.  Limitation of hip motion is also rated under Codes 5251 and 5253 (and 5250 if there is ankylosis, here not shown).  Under Code 5251, a 10 percent rating is warranted where limitation of extension is to 5 degrees.  Under Code 5252 (for limitation of flexion), a 10 percent rating is warranted where the limitation is to 45 degrees, a 20 percent rating is warranted where the limitation is to 30 degrees, a 30 percent rating is warranted where the limitation is to 20 degrees; and a 40 percent rating is warranted where the limitation is to 10 degrees.  Under Code 5253, a 10 percent rating is warranted where there is either limitation of abduction (cannot cross legs) or limitation of rotation (cannot toe-out more than 15 degrees), and  a 20 percent evaluation is warranted where there is limitation of abduction, motion lost beyond 10 degrees.  38 C.F.R. § 4.71.

As noted above, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

Normal range of motion of the hip is from 0 to 125 degrees of flexion and 0 to 45 degrees of abduction.  38 C.F.R. § 4.71, Plate II.

With regard to degenerative arthritis (or DJD), when the limitation of motion is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each major joint affected by limitation of motion, to be combined, not added under Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 38 C.F.R. § 4.71a , Codes 5010-5003.

On December 2007 pre-discharge examination, pain of the left hip was noted.  Range of motion studies revealed normal flexion, extension, and abduction, bilaterally.  Adduction was measured to 25 degrees; internal and external rotation were measured to 40 degrees bilaterally.  It was noted the Veteran could cross his legs and toe-out more than 15 degrees.  No painful motion was noted.  There was no additional loss of motion on repetitive use.  Moderate degenerative changes of the hip joints and sacroiliac joints bilaterally were confirmed by x-ray imaging.  

It was noted the Veteran had decreased mobility and pain.  His bilateral hip DJD was noted to have no effect on his ability to feed, bathe, dress, toilet, or groom; mild effects on his ability to shop; and moderate effect on his ability to perform chores, exercise, travel, recreational activities, and play sports. 

Beginning August 2008, the Veteran reported that he could not cross his legs without pain and that his left hip pain kept him awake.  The Veteran reported that his hip pain was severe.  In June 2009, the Veteran reiterated his statements, once again reporting that his pain was so severe he was unable to cross his legs and was prevented from sleeping.  The Veteran denied seeking civilian treatment at this time.  

Hip pain was not reported on December 2008 VA examination.

On his February 2010 VA Form 9, the Veteran reported that he continues to experience mild to severe pain in both hips, right hip worse than left.  He reported that pain impedes his ability to walk long distance or stand for extended periods of time.  He again reported that hip pain prevents him from sleeping.  

Chiropractic notes from November 2009 to January 2010 show treatment for bilateral hip DJD.

VA treatment records from June 4, 2013, show the Veteran sought treatment for right hip pain.  It was noted that there was increased right hip pain with passive abduction.  

On April 23, 2014 VA examination, bilateral hip DJD was confirmed.  The examiner noted that the Veteran's gait was normal, and that the examination was essentially normal.  The Veteran reported that he had difficulty sleeping on his right side, pain with prolonged walking on hard surfaces, and pain with sitting with his legs crossed.  There was no evidence of atrophy or crepitus.  The Veteran denied any hip surgeries or injections.  No flare-ups were reported.  Range of motion studies revealed right hip flexion to 120 degrees without evidence of painful motion; right hip extension greater than 5 degrees, without evidence of painful motion; normal left hip flexion, without evidence of painful motion; and left hip extension greater than 5 degrees, without evidence of painful motion.  Abduction of either hip was not lost beyond 10 degrees.  Adduction of either hip was not limited such that the Veteran could not cross his legs.  Rotation of either hip was not limited such that the Veteran could not toe-out more than 15 degrees.  There was no additional loss of motion on repetitive testing; however, there was additional functional loss of the right hip on repetitive testing to include pain on movement.  There was no tenderness to palpation of the hip joints.  Strength was normal bilaterally.  There was no ankyloses of either hip joint.  There was no malunion or nonunion of the femur, there was no flail hip joint, or leg length discrepancy.  The examiner concluded that there was no functional impact on the Veteran's ability to work. 
	
The Board notes that at all times during the appeal period (from June 1, 2008) the Veteran's bilateral hip DJD does not prohibit his range of motion such that would be compensable under any Code.  See Codes 5251-5253.  On Both December 2007 and April 2014 examinations, his range of motion studies are essentially normal.  

Rather, the Veteran's bilateral DJD should be rated based on painful motion under 38 C.F.R. § 4.59.  The first objective evidence of painful motion of the right hip is on June 4, 2013 VA treatment record, which showed pain with passive abduction.  Additionally, the first objective evidence of painful motion of the left hip is on April 23, 2014 VA examination.  As such, starting June 4, 2013 for right hip and April 23, 2014 for left hip, the Veteran's DJD should be rated 10 percent disabling under Code 5003, on the basis of x-ray-confirmed arthritis with motion limited by pain (but to a degree less than compensable under the criteria for rating limitations of flexion/extension).  A 10 percent rating is the maximum rating under Code 5003. 

The Board has considered whether any other diagnostic codes apply, and would afford the Veteran a further increase in the rating for his right and left hip disabilities.  During the appeal period, neither hip has been found to be ankylosed; therefore, Code 5250 is not for application.  Additionally, at no time during the appeal period does the evidence reflect flail joint or impairment of femur; therefore, Codes 5254 and 5255 are not for application.

The Board has considered whether referral of the rating for bilateral hip DJD for extraschedular consideration is warranted.  There is no evidence in the record or allegation of symptoms of and/or impairment due to bilateral hip DJD not encompassed by the criteria for the schedular rating assigned.  Therefore, those criteria are not inadequate, and referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  

Finally, as the Veteran remains employed, the matter of entitlement to a total rating based on individual unemployability is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).




ORDER

A compensable rating for bilateral plantar fasciitis disability is denied.

Prior to June 4, 2013, a compensable rating for right hip DJD is denied; a 10 percent rating (but no higher) is granted effective June 4, 2013. 

Prior to April 23, 2014, a compensable rating for left hip DJD is denied; a rating in excess of 10 percent from April 23, 2014 is denied. 




____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


